Title: James Madison to Richard Cutts, 6 June 1829
From: Madison, James
To: Cutts, Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 June 6. 1829
                            
                        
                        I inclose a draft on Mr. Allen of Fredericksburg, for $150. which I hope will be in time to extinguish the
                            debt to the Bank, before a renewal of the note and a further call on the friendship of Mr. Nourse, become necessary. Do
                            not fail to make him fully sensible of my thankfulness, for the aid of his name so obligingly furnished throughout the
                            period which made it acceptable.
                        I am recovering my health & strength, but more slowly, than might be expected at an earlier stage of
                            life. Wishing you a long continuance of those blessings, I tender you my friendly respects.
                        
                            
                                James Madison
                            
                        
                    